Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14 and 18, the claims as a whole are indefinite. They recite “differentiated pitch”… “to the corresponding pitch and inclination values of the pin thread”. However, claims 1 and 15 recite “a threaded internal cavity which copies the thread of the pin”. Therefore, it is unclear if they are copied or differentiated. For examination purposes it is construed as an optional variant to be matched or differentiated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yukita (US 2020/0046466) in view of Rudolf (GB 1049331).
Regarding claims 10, 13, and 15-17, Yukita discloses a device/method of manufacture (i.e. an assembled device) for mandibular advancement in FIGS. 1-4b, comprising: a tube (30) and a telescopic rod (34) associated with the tube, in which the tube and the telescopic rod can be associated with the teeth of the upper and lower arches (FIGS. 1-2c), in which the telescopic rod comprises a threaded pin 34a which engages a female thread 32a of a hollow element (32) slidably positioned in said tube , and in which the said hollow element comprising a maneuvering portion external to the tube (portion shown to protrude when in the state of FIG. 3A), wherein the device comprises a friction element (denoted by the length L1 in fig. B), arranged between the internal walls of said maneuvering portion (proximal threaded end of 134A excluding L1) and having an external surface  complementarily shaped with respect to the inner walls of said maneuvering portion (as shown in FIG. 3B); (claim 17) comprising initially forming the components of the device and said friction element and subsequently carrying out the assembly of the device (as the threads of the pin 34 are actively screwed into the threads of 32 it is construed to be prior manufacture and actively installed).
Yukita fail(s) to teach wherein the friction element is arranged between the internal walls of said maneuvering portion and the thread of the pin and having an external surface complementarily shaped with respect to the inner walls of said maneuvering portion and a threaded internal cavity which copies the thread of the pin; (claims 13/16) wherein said friction element is made of a material of the group which comprises: plastic material, resin, photo-polymerizable material, self-polymerizing material, and chemically activatable material.
However, Rudolf discloses a friction element (4) in FIG. 1 between a tube (5) and pin (1) with a corresponding shape between (5/4) and a threaded engagement internally between (1/5) which is made of a plastic material/resin (Page 2, Col. 1, lines 50-55, “thermoplastic synthetic resinous material”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the friction element of Yukita by requiring wherein the friction element is arranged between the internal walls of said maneuvering portion and the thread of the pin and having an external surface complementarily shaped with respect to the inner walls of said maneuvering portion and a threaded internal cavity which copies the thread of the pin; (claims 13/16) wherein said friction element is made of a material of the group which comprises: plastic material, resin, photo-polymerizable material, self-polymerizing material, and chemically activatable material, as taught by Rudolf, for the purpose of switching one known friction element for another in order to maintain force on a pin and a tube connection (MPEP 2144.06). 
Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        

/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        7/18/2022